Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 5, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  135495(57)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 135495
  v                                                                 COA: 267961
                                                                    Oakland CC: 2005-203450-FC
  AMIR AZIZ SHAHIDEH,
             Defendant-Appellee.
  ____________________________________

         On order of the Chief Justice, the motion by plaintiff-appellant for extension of the
  time for filing their brief and appendix is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 5, 2008                      _________________________________________
                                                                               Clerk